Citation Nr: 1700874	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO. 09-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for service-connected cluster headaches on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1980 to October 2003. 

The claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran appeared before a Veterans Law Judge (VLJ) in May 2011. That VLJ is no longer employed by the Board. The Veteran declined the opportunity for a second hearing. The 2011 transcript is of record. 

In October 2014, the Board denied the claim for a higher rating for cluster headaches. In July 2015 and pursuant to a joint motion for remand, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claim for additional development. In December 2015, the Board granted a schedular 30 percent rating for cluster headaches and remanded the claim for consideration of an extraschedular rating. In June 2016, the Board again remanded the extraschedular claim for procedural reasons and for evidentiary development. All developmental actions have occurred and it is now ripe for appeal. 


FINDING OF FACT

The Veteran's service-connected headache disability picture is adequately contemplated, both when acting alone and when in concert with other service-connected disabilities, by the schedular rating criteria; there is no marked interference with employment of frequent hospitalization associated with the headache disability. 



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected cluster headaches, on an extraschedular basis, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2016, this matter was referred to the Director of VA's Compensation Service (Director) for consideration of extraschedular entitlement in the first instance and for a medical opinion addressing the nature of the headache disability. In an August 2016 administrative decision the Director denied an extraschedular rating, and the claim was returned to the Board for adjudication.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. In this case, however, the Board will not address schedular entitlement as the issue is not before it. 

The Board must determine whether the evidence provides indications of a disability picture that is so unique, in and of itself or when considered in combination with other service-connected disabilities, as to be outside the norm and scope of what is contemplated by the schedular criteria. See Thun v. Peake, 22 Vet. App. 111 (2008). If such manifestations are found to occur, the Board must look to factors such as frequent hospitalizations or marked interference with employment when determining if extraschedular entitlement is warranted. Id. 

In June 2016, a medical examiner noted the presence of migraine headaches, and also considered other service-connected disabilities to include sleep apnea, left leg fracture residuals, right ankle fracture residuals, left eye uveitis, left inguinal hernia residuals, left hydrocele, and epididymitis when assessing potential medical uniqueness. 

In so doing, it was noted that the Veteran had "routine migraine headaches with intermittent, sharp and lancinating head pain." He went on to note that the migraines "were not prostrating at all," and that "none of the other service-connected disabilities are connected or influenced at all by these headaches." In conclusion, when "considering all the disabilities together," the examiner opined that "there is no truly unique disability picture here" and that "all of the noted conditions are relatively routine." 

That the schedular criteria provides for a 50 percent rating when headaches are "completely prostrating," with "prolonged attacks productive of severe economic inadaptability," and that the Veteran has a 30 percent rating which contemplates potential prostrating headaches from time to time (and the rating is final and undisputed), in concert with the 2016 examiner's review of the record, indicates that severely debilitating and economically impactful headaches are not present. See 38 C.F.R. § 4.124a, Diagnostic Code 8100. Indeed, prior to a review by the Director of Compensation, a VA neurologist, in February 2016, expressly stated that the headache disability did not affect the Veteran's ability to work. 

Also, in that same examination report, the Veteran's headache symptoms were described as weekly occurrences of "very brief" episodes of "lancinating pain in the head" with "more traditional, several-hour bifrontal headaches with light/sound sensitivity every several weeks." The examiner described the condition as "clinically stable." 

The assigned schedular rating adequately contemplates the severity of the service-connected headache disability picture. The headaches, even when considering the impact of other service-connected disablement, have been clinically found to be "routine" in nature and not productive of any sort of interference in occupational functioning. There is no evidence that the Veteran has had to be routinely hospitalized as a consequence of the headache disorder, and he is able to mitigate the severity of symptoms with rest. As this is the case, there is nothing so unique as to make a rating under the schedular criteria the inappropriate standard in this case, and the claim for an increase on an extraschedular basis will be denied. See Thun at 111. 

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability evaluation in excess of 30 percent for service-connected cluster headaches, on an extraschedular basis, is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


